Citation Nr: 1727802	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-03 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy, status post automatic implantable cardioverter/defibrillator (AICD) implant.

2.  Entitlement to an increased rating for discogenic degenerative changes thoracolumbar spine (low back disability), currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for right lower extremity radiculopathy, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than April 8, 2010, for the grant of service connection for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.

This case comes before the Board of Veterans' Appeals (Board) from October 2005, October 2008, and October 2015 decisions rendered by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2010, the Veteran and his spouse testified before the undersigned during a hearing held at the RO.  A transcript of the proceeding is of record.  In July 2010 and December 2015, the Board remanded appeal for further development.

During the course of the appeal, a May 2016 rating decision granted an earlier effective date for service connection for left lower extremity radiculopathy.  However, as such did not constitute a full grant of the benefit sought on appeal, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2017 rating decision, the RO assigned a separate 10 percent rating for radiculopathy of the right lower extremity, effective October 17, 2016.  While the Veteran did not specifically appeal the March 2017 rating decision, the Board finds that the propriety of the rating assigned for his right lower extremity is part and parcel to his claim for a higher rating for the low back disability because the rating criteria governing the evaluation of this disability specifically includes neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Therefore, the Board has jurisdiction over such issue and it has been included on the title page of this decision.

Finally, the Board notes that additional VA treatment records dated to April 2017 have been uploaded to the Veteran's electronic file since the issuance of the last March 2017 supplemental statement of the case.  The Veteran has not waived agency of original jurisdiction (AOJ) consideration of such records; however, the Board finds that such records are not relevant to the Veteran's service connection claim decided herein as they do not address the nature or etiology of his current heart disorder.  In this regard, such records pertain to the nonservice-connected diabetic foot ulcer.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.

The increased ratings and an earlier effective date claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence of record shows that cardiomyopathy, status post AICD implant, initially shown many years after service, is not related to service or a service-connected disability.


CONCLUSION OF LAW

Cardiomyopathy, status post AICD implant, was not incurred in service or caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.301(a), 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes an obligation on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a January 2008 letter, sent prior to the issuance of the October 2008 rating decision on appeal, and a July 2010 letter, after which the Veteran's claim was readjudicated in August 2015 and March 2017 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered in substantial compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).    

In this regard, at least a portion of the Veteran's service treatment records, namely those from Anniston Army Depot, are not available for review.  In January 2008 and July 2008, the RO rendered a formal finding documenting their unsuccessful efforts to obtain such records.  In view of this information, the Board finds that it is reasonably certain that such records are unavailable and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  

Additionally, the Veteran identified potentially relevant records as he stated at his personal hearing that he was treated by the North East Alabama Regional Medical Center between 1976 and 1977.  However, neither the Veteran, his representative, nor VA were able to obtain such records as they have been destroyed.  See, e.g., February 2012 statement.  In view of this information, the Board finds that further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

All of the Veteran's other treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also provided a VA heart examination in November 2012.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue and substantially complies with the Board's remand instructions because it was predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  See D'Aries, supra.  The opinion proffered considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusion with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination regarding the issue of entitlement to service connection for cardiomyopathy has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the April 2010 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Additionally, testimony was solicited regarding the Veteran's in-service experiences he alleges resulted in his current heart disorder, the type and onset of symptoms, and his contention that his military service and/or his service-connected back disability caused his current heart disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining identified medical records and to provide additional notice and a VA examination.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Claim

The Veteran seeks service connection for a heart disorder, which he relates to service and/or his service-connected back disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, when a disease listed under 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The Veteran reports shortness of breath and chest pains in and since service.  He further asserts that he received heart treatment from North Eastern Alabama Medical Center within one year after separation from service.  He also asserted at his personal hearings that his service-connected back disorder cased and/or aggravated his current heart disorder.  In this regard, he testified that Dr. Wilmer authored a letter to this effect to the SSA in 1984.

Service treatment records, including entrance and separation examinations, are negative for any complaints, diagnoses, or treatment of heart problems.  Notably, a September 1975 treatment record shows that the Veteran reported sharp pain in the epigastric region, but that such was diagnosed as gastritis.  Indeed, clinical evaluation of the heart was normal when examined upon separation from service in January 1976.

Following separation from service in March 1976, the Veteran underwent a Civil Service examination in February 1977 and at that time examination of the heart was normal with respect to size, rate, rhythm, and function.  See United States Civil Service Pre-Appointment Examination dated in February 1977.

Private treatment records dated from 1977 to 1992 are silent with regard to heart problems.

In November 1996, VA treatment records document the Veteran's complaints of chest pain.  The cardiology consultation thereafter revealed that his heart was normal and concluded that his chest pain was musculoskeletal in nature. 

SSA records are silent with regard to the Veteran's heart disorder and do not include a letter from Dr. Wilmer relating the Veteran's heart disorder to his service-connected back disability.

In 2003, the Veteran was see for dyspnea on exertion and chest pain and had a heart catheterization.  In 2007, the Veteran was evaluated for dyspnea on exertion and diagnosed with cardiomyopathy.  A pacemaker was placed in 2008 and stents were placed in 2010.

On VA examination in November 2012, the Veteran gave a history of chest plain since the 1990s.  The examiner diagnosed congestive heart failure and noted the presence of placement of pacemaker and implanted AICD.  The examiner opined that the Veteran's heart disability, chronic congestive heart failure and cardiomyopathy, is less likely than not (less than 50 percent probability) incurred in or caused or aggravated by the Veteran's service or a service-connected disability.  The rationale was that the Veteran's heart disability began nearly fifteen years after separation from service and that his heart disability is not usually a complication of spine disorders.  The examiner noted that the Veteran's heart disorder is likely due to his uncontrolled diabetes mellitus.

Initially, the Board finds that the most competent medical evidence of record shows that the Veteran's heart disability did not start while on active duty.  The Board has reached this conclusion because service treatment records are negative for complaints, diagnoses, or treatment for a heart disability, the separation examination was normal, and the claimant is not competent to diagnosis a heart disorder because it requires expert medical training that he does not have.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Similarly, the Board finds that the most competent medical evidence of record shows that the Veteran's heart disability was not incurred within one year after separation from service or had continued since service.  See 38 U.S.C.A. §§ 1110, 1131; Also see Owens, supra.  In this regard, the Veteran's assertion that he had heart problems since service is inconsistent with clinical evaluations of the heart showing that it was normal both in and within one year after separation from service.  See Separation Examination dated in January 1976; United States Civil Service Pre-Appointment Examination dated in February 1977.  Indeed, cardiology consultation in 1996, more than fifteen years after service, shows that the Veteran's heart was normal and that his atypical chest pain was musculoskeletal in nature, as opposed to related to the heart and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

Likewise, the Board finds that the most competent medical evidence of record shows that the Veteran's current heart disability, which was first diagnosed post-service, is not due to his military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Owens, supra; Also see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  The Board has reached this conclusion finds that the only competent medical evidence regarding the etiology of the Veteran's current heart disorder is the November 2012 VA examiner's opinion that it is not related to service, largely because it had onset fifteen years after service.  See Colvin, supra. 

The Board also finds that the most competent medical evidence of record shows that his service-connected low back disability did not causes or aggravate his heart disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Owens, supra; Also see Allen, supra.  In this regard, the November 2012 VA examiner explicitly ruled out a relationship between the Veteran's service-connected back disability and his heart disorder and this medical opinion is not contradicted by any other medical evidence of record.  See Colvin, supra.  In this regard, the examiner explained that that medical science does not support a link between the two disorders as well as explained that the Veteran's heart disorder is more likely attributable to his nonservice-connected diabetes mellitus.

The Board acknowledges the Veteran's assertion that his heart disorder began in service or is otherwise related to his service-connected back disorder, but finds that such is not supported by the evidence of record.  Additionally, while the Veteran is competent to report chest pain and shortness of breath since service, which is within the realm of his personal experience, he has not demonstrated the medical expertise necessary to self-diagnose a complex medical disorder such as his heart disorder.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  Indeed, the nature and etiology of the Veteran's heart disorder are complicated by the presence of numerous comorbid nonservice-connected disorders such as diabetes mellitus and stroke.  Accordingly, he is not competent to self-diagnose a heart disability or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In short, the Board finds that the Veteran's current heart disorder did not have onset in-service, within one year after service, is not otherwise caused or aggravated by service, and is not caused or aggravated by his service-connected back disability.  Therefore, the Board finds that the claim if service connection for the heart disorder is denied.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claim the Board finds that the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiomyopathy, status post AICD implant is denied.


REMAND

As to the claim for an increased rating for the low back disability, the Board finds a remand is required because the range of motion testing results reported during the course of the appeal to be inadequate because they do not include the range of motion results required by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 (2016) requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  Therefore, the Board finds that a remand to provide the Veteran with a new VA examination is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claim for an increased rating for right lower extremity radiculopathy, the Board finds that remand is necessary as the claim is inextricably intertwined with the above low back disability claim remanded herein.   See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).This is particularly so as the results of the above-discussed examination will yield data directly relevant to the severity of the right lower extremity radiculopathy.  See Parker v. Brown, 7 Vet. App. 116 (1994); 38 C.F.R. § 4.71a (2016). 

As to the claim for an earlier effective date for the grant of service connection for left lower extremity radiculopathy, the Board finds that a remand is needed to ensure compliance with the directives of the Board's December 2015 remand.  See 38 C.F.R. § 3.159(c)(2) (2016); Stegall v. West, 11 Vet. App. 268, 271 (1998); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Specifically, in December 2015, the Board directed the AOJ to issue a Statement of the Case (SOC) regarding the earlier effective date claim.  Upon remand, in a May 2016 rating decision, the AOJ awarded an earlier effective date, but failed to issue a SOC.  Therefore, a remand to undertake this action is required.  Id.

While the appeal is in remand status, updated VA and private treatment records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain VA treatment records dating from April 2017 to the present.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.

3.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2016) regarding the issue of entitlement to an effective date earlier than April 8, 2010, for the grant of service connection for left lower extremity radiculopathy.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional identify the current severity of his service-connected low back disability and right lower extremity radiculopathy.  The claims folder must be made available to and reviewed by the examiner.

The examiner should thereafter provide VA with the following information in accordance with the Court's holding in Correia:

A. Range of Motion Studies:

(i) the examiner must test the range of motion (i.e., forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine) in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine; 

(ii) to the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion (i.e., forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine) of the Veteran's thoracolumbar spine (i.e., the extent of the Veteran's pain-free motion);

(iii) and in providing the requested opinions regarding the range of motion, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion during these flare-ups.

As to the range of motion studies, the examiner should address the apparent inconsistency between the severity of the Veteran's thoracolumbar spine disability shown in the (i) November 2012 VA examination report, which shows thoracolumbar spine range of motion was limited to forward flexion to 70 degrees, with objective evidence of pain at 0 degrees, and (ii) recent private treatment records (Stringfellow Memorial Hospital (April 19, 2013; May 10, 2013), which show full range of motion of the back without tenderness or weakness.


B. Other Findings:

(iv)  The examiner should state whether the low back disability is productive of any incapacitating episodes since filing the current claim in January 2005, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

(v)  The examiner should also state whether the Veteran has bowel or bladder problems related to his low back disability.

(vi) The examiner should discuss the nature and severity of the Veteran's right sided radiculopathy as well as provide an opinion as to whether he also has any left sided radiculopathy.

(vii) The examiner is to also elicit information regarding the Veteran's education, training, and work history and provide an opinion on the degree to which his low back disability limits the activities regularly required by employment to include lifting, pulling, standing, driving, sitting, etc. . . . at any time since filing the current claim in January 2005.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Following the above-requested development, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits since the March 2017 SSOC to include a summary of all the evidence received since that time and all applicable laws and regulations considered pertinent to the issues on appeal.  A reasonable period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


